DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Request for Continued Examination (RCE) filed on 01/20/2022. Claims filed on 11/04/2021 have been examined. Claims 1, 3-10, and 13-20 are pending and have been examined.
In response to amendments and remarks filed on 11/04/2021, the 35 U.S.C. 102 rejection made in the Office Action mailed on 05/13/2021 has been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
modify the connection values in accordance with the one or more groups of input data
identify at least one of the one or more groups of input data, absolute values of which are less than or equal to a first threshold value
identify at least one of the one or more connection values that correspond to the identified at least one of the one or more groups of input data
set the identified at least one of the one or more connection values to zero
modify the connection values in accordance with the one or more weight values to generate modified connection values
modify the one or more groups of input data according to the modified connection values and...modify the one or more weight values according to the modified connection values
calculate one or more groups of output data based on the modified input data and the modified weight values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses modify the connection values in accordance with the one or more groups of input data (modifying a value corresponds to evaluating a value and making a judgment to change the value with assistance of pen and paper); identify at least one of the one or more groups of input data, absolute values of which are less than or equal to a first threshold value (identifying data corresponds to evaluation and judgment of data); identify at least one of the one or more connection values that correspond to the identified at least one of the one or more groups of input data (identifying data corresponds to evaluation and judgment of data); set the identified at least one of the one or more connection values to zero (setting a value to zero corresponds to mathematical calculation/equation); modify the one or more groups of input data according to the modified connection values and...modify the one or more weight values according to the modified connection values (modifying a value corresponds to evaluating a value and making a judgment to change the value with assistance of pen and paper); calculate one or more groups of output data based on the modified input data and the modified weight values (corresponds to mathematical calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
delete at least one of the one or more groups of input data based on the modified connection values.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses delete at least one of the one or more groups of input data based on the modified connection values. (corresponds to evaluation and judgment of a value and noting that it is deleted with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
set each of the one or more connection values to a value equal to a distance between a current group of input data and a previous group of input data
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses set each of the one or more connection values to a value equal to a distance between a current group of input data and a previous group of input data (setting a value to another value corresponds to mathematical calculation/equation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
determine whether to prune the one or more groups of input data 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses determine whether to prune the one or more groups of input data (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to” and “the input data modifier circuit includes an input data modification determiner circuit”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to” and “the input data modifier circuit includes an input data modification determiner circuit”, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.

Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
modify the connection values in accordance with the one or more weight values...wherein absolute values of the at least one of the one or more weight values are less than or equal to a second threshold value.
set at least one of the one or more connection values to zero...wherein the at least one of the one or more connection values correspond to at least one of the one or more weight values 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses modify the connection values in accordance with the one or more weight values...wherein absolute values of the at least one of the one or more weight values are less than or equal to a second threshold value (modifying a value corresponds to evaluating a value and making a judgment to change the value with assistance of pen and paper); set at least one of the one or more connection values to zero...wherein the at least one of the one or more connection values correspond to at least one of the one or more weight values (setting a value to zero corresponds to mathematical calculation/equation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to”, and “wherein the weight modifier circuit further includes a weight pruning circuit configured to” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to”, and “wherein the weight modifier circuit further includes a weight pruning circuit configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
delete at least one of the one or more weight values based on the modified connection values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses delete at least one of the one or more weight values based on the modified connection values (corresponds to evaluation and judgment of a value and noting that it is deleted with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to”, and “wherein the weight modifier circuit further includes a weight pruning circuit configured to” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to”, and “wherein the weight modifier circuit further includes a weight pruning circuit configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
determine whether to prune the one or more weight values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses determine whether to prune the one or more weight values (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to”, and “wherein the weight modifier circuit includes a weight modification determiner circuit” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to” and “wherein the weight modifier circuit includes a weight modification determiner circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to an apparatus for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
generate one or more connection pairs based on the modified groups of input data and the modified weight values, wherein each of the one or more connection pairs indicates a correspondence between one of the one or more groups of input data and one of the one or more weight values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses generate one or more connection pairs based on the modified groups of input data and the modified weight values, wherein each of the one or more connection pairs indicates a correspondence between one of the one or more groups of input data and one of the one or more weight values (generating connection pairs corresponds to evaluating correspondence between pairs of data and making judgment about which data should be paired with other data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input data modifier circuit configured to”, “wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to:”, “a weight modifier circuit configured to further”, “wherein the input data modifier circuit is configured to”, “the weight modifier circuit is configured to”, “a computing unit configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
modifying...the connection values in accordance with the one or more groups of input data; wherein the modifying of the connection values includes:
identifying...at least one of the one or more groups of input data, absolute values of which are less than or equal to a first threshold value
identifying...at least one of the one or more connection values that correspond to the identified at least one of the one or more groups of input data
setting...the identified at least one of the one or more connection values to zero
further modifying...the connection values in accordance with the one or more weight values to generate modified connection values
modifying...the one or more groups of input data according to the modified connection values
modifying...the one or more weight values according to the modified connection values
calculating...one or more groups of output data based on the modified input data and the modified weight values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses modifying...the connection values in accordance with the one or more groups of input data; wherein the modifying of the connection values includes (modifying a value corresponds to evaluating a value and making a judgment to change the value with assistance of pen and paper); identifying...at least one of the one or more groups of input data, absolute values of which are less than or equal to a first threshold value (identifying data corresponds to evaluation and judgment of data); identifying...at least one of the one or more connection values that correspond to the identified at least one of the one or more groups of input data (identifying data corresponds to evaluation and judgment of data); setting...the identified at least one of the one or more connection values to zero (setting a value to zero corresponds to mathematical calculation/equation); modifying...the one or more groups of input data according to the modified connection values...modifying...the one or more weight values according to the modified connection values (modifying a value corresponds to evaluating a value and making a judgment to change the value with assistance of pen and paper); calculating...one or more groups of output data based on the modified input data and the modified weight values (corresponds to mathematical calculation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
setting...each of the one or more connection values to a value equal to a distance between a current group of input data and a previous group of input data
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses setting...each of the one or more connection values to a value equal to a distance between a current group of input data and a previous group of input data (setting a value to another value corresponds to mathematical calculation/equation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.


Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
deleting...at least one of the one or more groups of input data based on the modified connection values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses deleting...at least one of the one or more groups of input data based on the modified connection values (corresponds to evaluation and judgment of a value and noting that it is deleted with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
determining...whether to prune the one or more groups of input data 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses determining...whether to prune the one or more groups of input data (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit”, and “by an input data modification determiner circuit of the input data modifier circuit” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit”, and “by an input data modification determiner circuit of the input data modifier circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
modifying...the connection values in accordance with the one or more weight values 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses modifying...the connection values in accordance with the one or more weight values (modifying a value corresponds to evaluating a value and making a judgment to change the value with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit”, and “by a weight pruning circuit of the weight modifier circuit” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit”, and “by a weight pruning circuit of the weight modifier circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
setting...at least one of the one or more connection values to zero, wherein the at least one of the one or more connection values correspond to at least one of the one or more weight values, wherein absolute values of the at least one of the one or more weight values are less than or equal to a second threshold value 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses setting...at least one of the one or more connection values to zero, wherein the at least one of the one or more connection values correspond to at least one of the one or more weight values, wherein absolute values of the at least one of the one or more weight values are less than or equal to a second threshold value (setting a value to zero corresponds to mathematical calculation/equation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit”, and “by a weight pruning circuit of the weight modifier circuit” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit”, and “by a weight pruning circuit of the weight modifier circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
deleting, at least one of the one or more weight values based on the modified connection values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses deleting, at least one of the one or more weight values based on the modified connection values (corresponds to evaluation and judgment of a value and noting that it is deleted with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit”, and “by a weight pruning circuit of the weight modifier circuit” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit”, and “by a weight pruning circuit of the weight modifier circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
generating...one or more connection pairs based on the modified groups of input data and the modified weight values, wherein each of the one or more connection pairs indicates a correspondence between one of the one or more groups of input data and one of the one or more weight values
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses generating...one or more connection pairs based on the modified groups of input data and the modified weight values, wherein each of the one or more connection pairs indicates a correspondence between one of the one or more groups of input data and one of the one or more weight values (generating connection pairs corresponds to evaluating correspondence between pairs of data and making judgment about which data should be paired with other data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit”, as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a method for modifying data for neural networks, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The following limitation:
determining...whether to prune the one or more weight values 
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitation in the context of this claim encompasses determining...whether to prune the one or more weight values (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit”, and “by a weight modification determiner circuit of the weight modifier circuit” as drafted, amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Moreover, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” amounts to the insignificant extra-solution activity of mere data gathering. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “by an input data modifier circuit of the data modifier circuit”, “by an input data pruning circuit of the input data modifier circuit,”, “by a weight modifier circuit of the data modifier circuit”, “by the input data modifier circuit”, “by the weight modifier circuit”, “by a computing unit”, and “by a weight modification determiner circuit of the weight modifier circuit” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Further, the additional element of “receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values;” corresponds to receiving data, which amounts to an insignificant extra-solution activity that is considered well-understood, routine, conventional. See MPEP 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”). Therefore, the claim is not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
a computing unit configured to calculate one or more groups of output data based on the modified input data and the modified weight values (Specification [0053]: “Upon receiving the decoded instructions from the controller unit 708, the modified input data from the input data cache 712, and the modified weight values from the weight cache 714, the computing unit 710 may be configured to calculate one or more groups of output data based on the modified weight values and the modified input data”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a computing unit configured to calculate one or more groups of output data based on the modified input data and the modified weight values” (emphasis added) in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification [0053] reiterates the claim language, but does not provide description of the corresponding structure for the “computing unit” performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Each of dependent claims 3-9 is rejected based on the same rationale as the claim from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (“Learning both Weights and Connections for Efficient Neural Networks”, hereinafter “Han-1”) in view of Sun et al. (“A New Pruning Algorithm for Feedforward Neural Network”; Non-Patent Literature Document No. 4 on IDS submitted on 01/20/2022 [English translation submitted by Applicant is relied upon]) and further in view of Yao et al. (US 2019/0188567 A1).
Regarding Claim 1,
Han-1 teaches an apparatus for modifying data for neural networks (pg. 2 ¶-1: “To achieve this goal, we present a method to prune network connections in a manner that preserves the original accuracy” teaches pruning connections (modifying data) for neural networks), comprising: 
a data modifier circuit configured to receive one or more groups of input data, one or more weight values, and one or more connection values (Fig. 2, Fig. 3, and pg. 3 Section 3: “Our pruning method employs a three-step process, as illustrated in Figure 2, which begins by learning the connectivity via normal network training. Unlike conventional training, however, we are not learning the final values of the weights, but rather we are learning which connections are important. The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3” teach learning the connections of the neural network by training (correspond to receiving connection values and input values utilized for training) and learning and pruning the weights (corresponds to receiving weight values); pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations), 
wherein the data modifier circuit includes: an input data modifier circuit configured to modify the connection values in accordance with the one or more groups of input data (Fig. 2, Fig. 3, and pg. 3 Section 3: “Our pruning method employs a three-step process, as illustrated in Figure 2, which begins by learning the connectivity via normal network training. Unlike conventional training, however, we are not learning the final values of the weights, but rather we are learning which connections are important. The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3” teach learning the connectivity via normal network training in order to make determinations with respect to pruning (modifying) connections, thus rendering the modification of connection values is in accordance with the input data since input data are used to perform network training, which is used for connectivity learning; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations), 
...and a weight modifier circuit configured to further modify the connection values in accordance with the one or more weight values to generate modified connection values (Fig. 2, Fig. 3, and pg. 3 Section 3: “Our pruning method employs a three-step process, as illustrated in Figure 2, which begins by learning the connectivity via normal network training. Unlike conventional training, however, we are not learning the final values of the weights, but rather we are learning which connections are important. The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3” teach pruning low-weight connections (which means turning connection value to zero), which corresponds to modifying connection values in accordance with weight values to generate modified connection values; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations),
wherein the input data modifier circuit is configured to modify the one or more groups of input data according to the modified connection values (Fig. 3 and pg. 4 Section 3.5: “After pruning connections, neurons with zero input connections or zero output connections may be safely pruned. This pruning is furthered by removing all connections to or from a pruned neuron” teach determining the pruning (modifying) of neurons and connections; since the output of one neural network layer is the input to the next layer, the pruning the neurons and connections renders that the inputs to the next layer are modified according to the connection values; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations)
and the weight modifier circuit is configured to modify the one or more weight values according to the modified connection values (Fig. 2 teaches training weights (modifying weights) according to connection values; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations), and
a computing unit configured to calculate one or more groups of output data based on the modified input data and the modified weight values (pg. 3 Section 3: “All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3.The final step retrains the network to learn the final weights for the remaining sparse connections” teaches retraining the network to calculate output based on input data and weight values that have gone through the process of converting from a dense network to a sparse network; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations).
Han-1 does not appear to explicitly teach identify at least one of the one or more connection values that correspond to the identified at least one of the one or more groups of input data, and set the identified at least one of the one or more connection values to zero.
However, Sun et al. teaches identify at least one of the one or more connection values that correspond to the identified at least one of the one or more groups of input data, and set the identified at least one of the one or more connection values to zero (pg. 58 first and second paragraphs: “Similarly, the pruning rules of the input layer can be obtained...After the state of each neuron is determined, through training, all meaningless neurons are pruned, the initial value of the weight inherits the corresponding weight value, a new network is generated, and the target error is reached through calculation” and pg. 59 second paragraph: “2) Meaningless inputs and nodes of hidden neurons can be pruned, because the pruning criterion includes the weight connected to the output, so only a small number of nodes are eliminated” teach identifying specific pruning rules for the input layer to prune “meaningless inputs” and “meaningless neurons” wherein the pruning of inputs/neurons would result in disconnecting the pruned neuron from neurons of another layer, thus corresponding to identifying connections that correspond to identified inputs and setting the connections to zero).
Han-1 and Sun et al. are analogous art to the claimed invention because they are directed to neural network pruning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Sun et al. to the disclosed invention of Han-1.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a neural network pruning algorithm wherein “[t]he calculation cost is low, and no complex calculation is required” (Sun et al. pg. 59 second paragraph).
Han-1 in view of Sun et al.  does not appear to explicitly teach wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to: identify at least one of the one or more groups of input data, absolute values of which are less than or equal to a first threshold value.
However, Yao et al. teaches wherein the input data modifier circuit further includes an input data pruning circuit, wherein the input data pruning circuit is configured to (Fig. 1 and pg. 10 [0076]: “pruning and splicing module 102, parameters updating module 103, pre-processing module 201, and sparse DNN model implementation module 202 may be implemented via an application specific integrated circuit (ASIC). The ASIC may include an integrated circuitry customized to perform the operations discussed herein” teaches the compression module 104 (corresponds to input data modifier circuit) contains the pruning and splicing module implemented by circuit (corresponds to input data pruning circuit); pg. 11 [0091] “As used in any implementation described herein, the term "module" refers to any combination of software logic, firmware logic, hardware logic, and/or circuitry configured to provide the functionality described herein” teaches the compression module 104 can be implemented by circuit): 
identify at least one of the one or more groups of input data, absolute values of which are less than or equal to a first threshold value (Fig. 1 and pg. 3 [0026]-[0027]: “Reference DNN model 113 may include any suitable data structure representing a deep neural network. For example, reference DNN model 113 may include weights for a fully connected deep neural network (e.g., a weight for each available connection of the DNN)...Also as shown, compression module 104 receives reference DNN model 113 and at least a portion of training data set 112 and compression module 104 generates a sparse DNN model 116 using techniques discussed further herein. Sparse DNN model 116 may include any suitable data structure representative of a sparse DNN model. For example, sparse DNN model 116 may include weights for only those connections that are not pruned by compression module 104. All other weights may be set to zero (e.g., all other available connections may not be used) such that compression of reference DNN model 113 is provided” teach the reference DNN model (containing weights of fully connected network) are being inputted to the compression module 104 (specifically the “pruning and splicing 102” sub-module) to obtain connection matrices 114 in order to generate a sparse DNN, therefore rendering the weight data representing the reference DNN model to correspond to one or more groups of input data; Fig. 4 and pg. 6 [0045]: “In an embodiment, an absolute value of the weight (e.g., the magnitude of the weight) is compared to the first threshold. If the weight compares unfavorably (e.g., the absolute value of the weight is less than the first threshold), processing may continue at operation 403, where a connection indicator for an available connection corresponding to the weight is set to false. For example, a connection indicator of false may provide for the corresponding entry of connection matrices 114 to indicate no connection or disconnect for the available connection. If the available connection was previously connected, it will be disconnected and, if the available connection was previously disconnected, it will remain disconnected” teaches identifying which the inputted weights of the reference model (correspond to groups of input data) that have corresponding absolute values that are less than a first threshold, and proceeding to set the connection indicator to “false” (indicating “no connection,” or setting connection to zero)).
Han-1, Sun et al., and Yao et al. are analogous art to the claimed invention because they are directed to neural network pruning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Yao et al. to the disclosed invention of Han-1 in view of Sun et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “pruning and splicing operations” that “provide sparse DNNs with ~18-100x compression rates or more without accuracy loss allowing implementation, due to the decreased memory, computation, and energy requirements, on a wider range of devices such as mobile devices and the like” (Yao et al. pg. 2 [0022]).
Regarding Claim 3,
Han-1 in view of Sun et al. in view of Yao et al. teaches the apparatus of claim 1.
Han-1 further teaches wherein the input data pruning circuit is further configured to delete at least one of the one or more groups of input data based on the modified connection values (Fig. 3 and pg. 4 Section 3.5: “After pruning connections, neurons with zero input connections or zero output connections may be safely pruned. This pruning is furthered by removing all connections to or from a pruned neuron” teach determining the pruning (modifying) of neurons and connections; since the output of one neural network layer is the input to the next layer, the pruning the neurons and connections renders that the inputs to the next layer are pruned (deleted)).
Regarding Claim 5,
Han-1 in view of Sun et al. in view of Yao et al. teaches the apparatus of claim 1.
Han-1 further teaches wherein the input data modifier circuit includes an input data modification determiner circuit configured to determine whether to prune the one or more groups of input data (Fig. 3 and pg. 4 Section 3.5: “After pruning connections, neurons with zero input connections or zero output connections may be safely pruned. This pruning is furthered by removing all connections to or from a pruned neuron” teach determining the pruning of neurons and connections; since the output of one neural network layer is the input to the next layer, the pruning the neurons and connections renders that the inputs to the next layer are pruned; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations).
Regarding Claim 6,
Han-1 in view of Sun et al. in view of Yao et al. teaches the apparatus of claim 1.
Han-1 further teaches wherein the weight modifier circuit further includes a weight pruning circuit configured to modify the connection values in accordance with the one or more weight values, wherein the weight pruning circuit is further configured to set at least one of the one or more connection values to zero, wherein the at least one of the one or more connection values correspond to at least one of the one or more weight values (pg. 3 Section 3: “The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3”; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations),
Yao et al. further teaches wherein absolute values of the at least one of the one or more weight values are less than or equal to a second threshold value (Fig. 4 and pg. 6 [0046]: “If the weight compares favorably to the second threshold (e.g., the absolute value of the weight is greater than or equal to the second threshold)” teach at least one weight value whose absolute value is equal to a second threshold value).
Han-1, Sun et al., and Yao et al. are analogous art to the claimed invention because they are directed to neural network pruning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Yao et al. to the disclosed invention of Han-1 in view of Sun et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “pruning and splicing operations” that “provide sparse DNNs with ~18-100x compression rates or more without accuracy loss allowing implementation, due to the decreased memory, computation, and energy requirements, on a wider range of devices such as mobile devices and the like” (Yao et al. pg. 2 [0022]).
Regarding Claim 7,
Han-1 in view of Sun et al. in view of Yao et al. teaches the apparatus of claim 6.
Han-1 further teaches wherein the weight pruning circuit configured to delete at least one of the one or more weight values based on the modified connection values (pg. 3 Section 3: “The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3”; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations).
Regarding Claim 8,
Han-1 in view of Sun et al. in view of Yao et al. teaches the apparatus of claim 1.
Han-1 further teaches wherein the weight modifier includes a weight modification determiner circuit configured to determine whether to prune the one or more weight values (pg. 3 Section 3: “The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3”; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations).

Regarding Claim 9,
Han-1 in view of Sun et al. in view of Yao et al. teaches the apparatus of claim 1.
Han-1 further teaches wherein the data modifier circuit is further configured to generate one or more connection pairs based on the modified groups of input data and the modified weight values, wherein each of the one or more connection pairs indicates a correspondence between one of the one or more groups of input data and one of the one or more weight values (pg. 3 Section 3: “The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3. The final step retrains the network to learn the final weights for the remaining sparse connections” teaches generating connections pairs based on a neural network with modified input data and modified weight values wherein retraining the network to learn final weights corresponds to indication of correspondence between input and weight values; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations).
Regarding Claim 10,
Han-1 teaches a method for modifying data for neural networks (pg. 2 ¶-1: “To achieve this goal, we present a method to prune network connections in a manner that preserves the original accuracy” teaches pruning connections (modifying data) for neural networks), comprising: 
receiving, by a data modifier circuit, one or more groups of input data, one or more weight values, and one or more connection values (Fig. 2, Fig. 3, and pg. 3 Section 3: “Our pruning method employs a three-step process, as illustrated in Figure 2, which begins by learning the connectivity via normal network training. Unlike conventional training, however, we are not learning the final values of the weights, but rather we are learning which connections are important. The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3” teach learning the connections of the neural network by training (correspond to receiving connection values and input values utilized for training) and learning and pruning the weights (corresponds to receiving weight values); pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations);
modifying, by an input data modifier circuit of the data modifier circuit, the connection values in accordance with the one or more groups of input data (Fig. 2, Fig. 3, and pg. 3 Section 3: “Our pruning method employs a three-step process, as illustrated in Figure 2, which begins by learning the connectivity via normal network training. Unlike conventional training, however, we are not learning the final values of the weights, but rather we are learning which connections are important. The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3” teach learning the connectivity via normal network training in order to make determinations with respect to pruning (modifying) connections, thus rendering the modification of connection values is in accordance with the input data since input data are used to perform network training, which is used for connectivity learning; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations);
...further modifying, by a weight modifier circuit of the data modifier circuit, the connection values in accordance with the one or more weight values to generate modified connection values (Fig. 2, Fig. 3, and pg. 3 Section 3: “Our pruning method employs a three-step process, as illustrated in Figure 2, which begins by learning the connectivity via normal network training. Unlike conventional training, however, we are not learning the final values of the weights, but rather we are learning which connections are important. The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3” teach pruning low-weight connections (which means turning connection value to zero), which corresponds to modifying connection values in accordance with weight values to generate modified connection values; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations);
modifying, by the input data modifier circuit, the one or more groups of input data according to the modified connection values (Fig. 3 and pg. 4 Section 3.5: “After pruning connections, neurons with zero input connections or zero output connections may be safely pruned. This pruning is furthered by removing all connections to or from a pruned neuron” teach determining the pruning (modifying) of neurons and connections; since the output of one neural network layer is the input to the next layer, the pruning the neurons and connections renders that the inputs to the next layer are modified according to the connection values; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations);
modifying, by the weight modifier circuit, the one or more weight values according to the modified connection values (Fig. 2 teaches training weights (modifying weights) according to connection values; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations), and
calculating, by a computing unit, one or more groups of output data based on the modified input data and the modified weight values (pg. 3 Section 3: “All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3.The final step retrains the network to learn the final weights for the remaining sparse connections” teaches retraining the network to calculate output based on input data and weight values that have gone through the process of converting from a dense network to a sparse network; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations).
Han-1 does not appear to explicitly teach wherein the modifying of the connection values includes:... identifying, by the input data pruning circuit of the input data modifier circuit, at least one of the one or more connection values that correspond to the identified at least one of the one or more groups of input data, and setting, by the input data pruning circuit of the input data modifier circuit, the identified at least one of the one or more connection values to zero.
However, Sun et al. teaches wherein the modifying of the connection values includes:... identifying, by the input data pruning circuit of the input data modifier circuit, at least one of the one or more connection values that correspond to the identified at least one of the one or more groups of input data, and setting, by the input data pruning circuit of the input data modifier circuit, the identified at least one of the one or more connection values to zero (pg. 58 first and second paragraphs: “Similarly, the pruning rules of the input layer can be obtained...After the state of each neuron is determined, through training, all meaningless neurons are pruned, the initial value of the weight inherits the corresponding weight value, a new network is generated, and the target error is reached through calculation” and pg. 59 second paragraph: “2) Meaningless inputs and nodes of hidden neurons can be pruned, because the pruning criterion includes the weight connected to the output, so only a small number of nodes are eliminated” teach identifying specific pruning rules for the input layer to prune “meaningless inputs” and “meaningless neurons” wherein the pruning of inputs/neurons would result in disconnecting the pruned neuron from neurons of another layer, thus corresponding to identifying connections that correspond to identified inputs and setting the connections to zero).
Han-1 and Sun et al. are analogous art to the claimed invention because they are directed to neural network pruning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Sun et al. to the disclosed invention of Han-1.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a neural network pruning algorithm wherein “[t]he calculation cost is low, and no complex calculation is required” (Sun et al. pg. 59 second paragraph).
Han-1 in view of Sun et al.  does not appear to explicitly teach identifying, by an input data pruning circuit of the input data modifier circuit, at least one of the one or more groups of input data, absolute values of which are less than or equal to a first threshold value.
However, Yao et al. teaches identifying, by an input data pruning circuit of the input data modifier circuit, at least one of the one or more groups of input data, absolute values of which are less than or equal to a first threshold value (Fig. 1 and pg. 10 [0076]: “pruning and splicing module 102, parameters updating module 103, pre-processing module 201, and sparse DNN model implementation module 202 may be implemented via an application specific integrated circuit (ASIC). The ASIC may include an integrated circuitry customized to perform the operations discussed herein” teaches the compression module 104 (corresponds to input data modifier circuit) contains the pruning and splicing module implemented by circuit (corresponds to input data pruning circuit); pg. 11 [0091] “As used in any implementation described herein, the term "module" refers to any combination of software logic, firmware logic, hardware logic, and/or circuitry configured to provide the functionality described herein” teaches the compression module 104 can be implemented by circuit; Fig. 1 and pg. 3 [0026]-[0027]: “Reference DNN model 113 may include any suitable data structure representing a deep neural network. For example, reference DNN model 113 may include weights for a fully connected deep neural network (e.g., a weight for each available connection of the DNN)...Also as shown, compression module 104 receives reference DNN model 113 and at least a portion of training data set 112 and compression module 104 generates a sparse DNN model 116 using techniques discussed further herein. Sparse DNN model 116 may include any suitable data structure representative of a sparse DNN model. For example, sparse DNN model 116 may include weights for only those connections that are not pruned by compression module 104. All other weights may be set to zero (e.g., all other available connections may not be used) such that compression of reference DNN model 113 is provided” teach the reference DNN model (containing weights of fully connected network) are being inputted to the compression module 104 (specifically the “pruning and splicing 102” sub-module) to obtain connection matrices 114 in order to generate a sparse DNN, therefore rendering the weight data representing the reference DNN model to correspond to one or more groups of input data; Fig. 4 and pg. 6 [0045]: “In an embodiment, an absolute value of the weight (e.g., the magnitude of the weight) is compared to the first threshold. If the weight compares unfavorably (e.g., the absolute value of the weight is less than the first threshold), processing may continue at operation 403, where a connection indicator for an available connection corresponding to the weight is set to false. For example, a connection indicator of false may provide for the corresponding entry of connection matrices 114 to indicate no connection or disconnect for the available connection. If the available connection was previously connected, it will be disconnected and, if the available connection was previously disconnected, it will remain disconnected” teaches identifying which the inputted weights of the reference model (correspond to groups of input data) that have corresponding absolute values that are less than a first threshold, and proceeding to set the connection indicator to “false” (indicating “no connection,” or setting connection to zero)).
Han-1, Sun et al., and Yao et al. are analogous art to the claimed invention because they are directed to neural network pruning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Yao et al. to the disclosed invention of Han-1 in view of Sun et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “pruning and splicing operations” that “provide sparse DNNs with ~18-100x compression rates or more without accuracy loss allowing implementation, due to the decreased memory, computation, and energy requirements, on a wider range of devices such as mobile devices and the like” (Yao et al. pg. 2 [0022]).
Regarding Claim 14,
Han-1 in view of Sun et al. in view of Yao et al. teaches the method of claim 10.
Han-1 further teaches further comprising deleting, by the input data pruning circuit, at least one of the one or more groups of input data based on the modified connection values (Fig. 3 and pg. 4 Section 3.5: “After pruning connections, neurons with zero input connections or zero output connections may be safely pruned. This pruning is furthered by removing all connections to or from a pruned neuron” teach determining the pruning (modifying) of neurons and connections; since the output of one neural network layer is the input to the next layer, the pruning the neurons and connections renders that the inputs to the next layer are pruned (deleted); pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations).
Regarding Claim 15,
Han-1 in view of Sun et al. in view of Yao et al. teaches the method of claim 10.
Han-1 further teaches further comprising determining, by an input data modification determiner circuit of the input data modifier circuit, whether to prune the one or more groups of input data (Fig. 3 and pg. 4 Section 3.5: “After pruning connections, neurons with zero input connections or zero output connections may be safely pruned. This pruning is furthered by removing all connections to or from a pruned neuron” teach determining the pruning of neurons and connections; since the output of one neural network layer is the input to the next layer, the pruning the neurons and connections renders that the inputs to the next layer are pruned; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations).
Regarding Claim 16,
Han-1 in view of Sun et al. in view of Yao et al. teaches the method of claim 10.
Han-1 further teaches further comprising modifying, by a weight pruning circuit of the weight modifier circuit, the connection values in accordance with the one or more weight values (pg. 3 Section 3: “The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3”; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations).
Regarding Claim 17,
Han-1 in view of Sun et al. in view of Yao et al. teaches method of claim 16.
Han-1 further teaches further comprising setting, by the weight pruning circuit, at least one of the one or more connection values to zero, wherein the at least one of the one or more connection values correspond to at least one of the one or more weight value (pg. 3 Section 3: “The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3”; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations).
Yao et al. further teaches wherein absolute values of the at least one of the one or more weight values are less than or equal to a second threshold value (Fig. 4 and pg. 6 [0046]: “If the weight compares favorably to the second threshold (e.g., the absolute value of the weight is greater than or equal to the second threshold)” teach at least one weight value whose absolute value is equal to a second threshold value).
Han-1, Sun et al., and Yao et al. are analogous art to the claimed invention because they are directed to neural network pruning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Yao et al. to the disclosed invention of Han-1 in view of Sun et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “pruning and splicing operations” that “provide sparse DNNs with ~18-100x compression rates or more without accuracy loss allowing implementation, due to the decreased memory, computation, and energy requirements, on a wider range of devices such as mobile devices and the like” (Yao et al. pg. 2 [0022]).
Regarding Claim 18,
Han-1 in view of Sun et al. in view of Yao et al. teaches the method of claim 16.
Han-1 further teaches further comprising deleting, by the weight pruning circuit, at least one of the one or more weight values based on the modified connection values (pg. 3 Section 3: “The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3”; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations).
Regarding Claim 19,
Han-1 in view of Sun et al. in view of Yao et al. teaches the method of claim 10.
Han-1 further teaches further comprising generating, by the data modifier circuit, one or more connection pairs based on the modified groups of input data and the modified weight values, wherein each of the one or more connection pairs indicates a correspondence between one of the one or more groups of input data and one of the one or more weight values (pg. 3 Section 3: “The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3. The final step retrains the network to learn the final weights for the remaining sparse connections” teaches generating connections pairs based on a neural network with modified input data and modified weight values wherein retraining the network to learn final weights corresponds to indication of correspondence between input and weight values; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations).
Regarding Claim 20,
Han-1 in view of Sun et al. in view of Yao et al. teaches the method of claim 10.
Han-1 further teaches further comprising determining, by a weight modification determiner of the weight modifier, whether to prune the one or more weight values (pg. 3 Section 3: “The second step is to prune the low-weight connections. All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3”; pg. 4 Section 4: “We carried out the experiments on Nvidia TitanX and GTX980 GPUs” teaches the reference’s system is carried out in graphics processing units (GPUs), which would reasonably contain circuits to perform the various operations).

Response to Arguments
Applicant’s arguments filed on 11/04/2021 with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/               Examiner, Art Unit 2125